PER CURIAM
Petitioner seeks review of a final order of the Superintendent of the Oregon State Penitentiary that found that he had violated two disciplinary rules and imposed, inter alia, a $100 fine. He first contends that there is not sufficient evidence to support the finding of guilty. There is. However, respondent concedes, and we agree, that the fine is invalid. Watson v. OSP, 90 Or App 85, 750 P2d 1188 (1988). His remaining contentions do not warrant discussion.
Fine vacated; otherwise affirmed.